Exhibit 10.65

 

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS, AND MAY
NOT BE SOLD, PLEDGED, OR OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION
THEREOF UNDER SUCH ACT AND LAWS OR PURSUANT TO RULE 144 AND EXEMPTIONS UNDER
APPLICABLE STATE SECURITIES LAWS, OR, SUBJECT TO SECTION 5.3 HEREOF, AN OPINION
OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH
REGISTRATION IS NOT REQUIRED.

 

AMENDED AND RESTATED WARRANT

TO PURCHASE COMMON STOCK

 

Issuer:  Radius Health, Inc.
Number of Shares:  266
Class of Stock: Common Stock, $.01 par value per Share
Exercise Price:  $15.00 per Share, subject to adjustment
Issue Date:  May 17, 2011
Expiration Date: August 6, 2014

 

FOR THE AGREED UPON VALUE of $1.00, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
this Amended and Restated Warrant (“Warrant”) is issued to SVB FINANCIAL GROUP
(together with its successors and permitted assigns, “Holder”) by RADIUS HEALTH,
INC., a Delaware corporation (the “Company”).

 

Subject to the terms and conditions hereinafter set forth, the Holder is
entitled upon surrender of this Warrant and a duly executed Notice of Exercise
in substantially the form attached hereto as Appendix 1 (the “Notice of
Exercise”), at the principal office of the Company, 201 Broadway, 6th Floor,
Cambridge, MA 02139, or such other office as the Company shall notify the Holder
of in writing, to purchase from the Company up to 266 (two hundred sixty-six)
fully paid and non-assessable shares (the “Shares”) of the Company’s Common
Stock, $.01 par value per share (“Common Stock”), at a purchase price per Share
of fifteen dollars and 00/100 ($15.00) (the “Exercise Price”).  Subject to the
terms and conditions hereinafter set forth, this Warrant may be exercised in
whole or in part at any time and from time to time until 5:00 PM, Eastern time,
on the Expiration Date set forth above, and shall be void thereafter.  Until
such time as this Warrant is exercised in full or expires, the Exercise Price
and the number of Shares are subject to adjustment from time to time as
hereinafter provided.  This Warrant is issued in connection with the issuance by
the Company to certain existing and new investors of the Company of Series A-1
Convertible Preferred Stock, par value $0.01 per share (“Series A-1 Preferred
Stock”) for an aggregate purchase price of approximately $60,000,000 (the
“Series A-1 Preferred Stock Financing”).

 

--------------------------------------------------------------------------------


 

ARTICLE 1.  EXERCISE.

 

1.1           Method of Exercise.  The Holder may exercise this Warrant by
delivering this Warrant together with a duly executed Notice of Exercise to the
principal office of the Company.  The Holder shall also deliver to the Company a
check for the aggregate Exercise Price for the Shares being purchased.

 

1.2           Conversion Right.  In lieu of exercising this Warrant as specified
in Section 1.1, Holder may from time to time convert this Warrant, in whole or
in part, into a number of Shares determined as follows:

 

X = Y (A-B)/A

 

where:

 

X = the number of Shares to be issued to the Holder.

 

Y = the number of Shares with respect to which this Warrant is being exercised.

 

A = the Fair Market Value (as determined pursuant to Section 1.3 below) of one
Share.

 

B = the Exercise Price.

 

1.3           Fair Market Value.

 

1.3.1        If the Company’s Common Stock is traded in a public market on a
nationally recognized securities exchange or over the counter market, the fair
market value of each Share shall be the closing price of a Share reported for
the business day immediately preceding the date of Holder’s Notice of Exercise
to the Company (or in the instance where the Warrant is exercised immediately
prior to the effectiveness of the Company’s initial public offering, the “price
to public” per share price specified in the final prospectus relating to such
offering).

 

1.3.2        If Shares are not traded on a nationally recognized securities
exchange or over the counter market, the Board of Directors of the Company shall
determine fair market value in its reasonable good faith judgment.

 

1.4           Delivery of Certificate and New Warrant.  Promptly after Holder
exercises or converts this Warrant, the Company at its sole expense shall
promptly deliver to Holder (i) certificates for the Shares acquired upon such
exercise, and (ii) if this Warrant has not been fully exercised or converted and
has not expired, a new warrant of like tenor representing the Shares for which
this Warrant is still exercisable.

 

1.5           Replacement of Warrants.  On receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and, in the case of loss, theft or destruction, on delivery of an
indemnity agreement reasonably satisfactory in form and

 

2

--------------------------------------------------------------------------------


 

amount to the Company or, in the case of mutilation, on surrender and
cancellation of this Warrant, the Company at its expense shall execute and
deliver, in lieu of this Warrant, a new warrant of like tenor.

 

1.6           Assumption/Repurchase on Sale, Merger, or Consolidation of the
Company.

 

1.6.1        “Acquisition”.  For the purpose of this Warrant, “Acquisition”
means any sale, assignment, transfer, exclusive license, or other disposition of
all or substantially all of the assets of the Company, or any acquisition,
reorganization, consolidation, or merger of the Company where the holders of the
Company’s outstanding voting equity securities immediately prior to the
transaction (i) receive cash, stock, securities or other property in respect of
or in exchange for such voting equity securities pursuant to any of the
transactions referred to in the foregoing provisions of this Section 1.6.1, and
(ii) in the event that such transaction consists of any acquisition,
reorganization, consolidation or merger of the Company, beneficially own less
than a majority of the outstanding voting equity securities of the surviving or
successor entity immediately following the transaction.

 

1.6.2        Assumption of Warrant.  Upon the closing of any Acquisition (other
than an Acquisition in which the consideration received by the Company’s
stockholders consists solely of cash, debt securities or a combination of cash
and debt securities), and as a condition precedent thereto, the successor or
surviving entity shall assume the obligations of this Warrant, and this Warrant
shall be exercisable for the same securities and property as would be payable
for the Shares issuable upon exercise of the unexercised portion of this Warrant
as if such Shares were outstanding on the record date for the Acquisition and
subsequent closing.  The Exercise Price shall be adjusted accordingly, and the
Exercise Price and number and class of Shares shall continue to be subject to
adjustment from time to time in accordance with the provisions hereof.

 

1.6.3        Purchase Right.  Notwithstanding the foregoing, upon the closing of
any Acquisition in which the consideration paid to the Company or stockholders
is cash or cash equivalents, at the election of Holder, the Company shall
purchase the unexercised portion of this Warrant for cash for an amount equal to
(a) the fair market value of any consideration that would have been received by
Holder in consideration for the Shares had Holder exercised the unexercised
portion of this Warrant immediately before the record date for determining the
shareholders entitled to participate in the proceeds of the Acquisition, less
(b) the aggregate Exercise Price of the Shares, but in no event less than zero.

 

ARTICLE 2.  ADJUSTMENTS TO THE SHARES.

 

2.1           Reclassification, Exchange or Substitution.  Upon any
reclassification, exchange, substitution, reorganization or other event that
results in a change of the number and/or class of the securities issuable upon
exercise or conversion of this Warrant, Holder shall be entitled to receive,
upon exercise or conversion of this Warrant, the number and kind of securities
and property that Holder would have received for the Shares if this Warrant had
been exercised immediately before such reclassification, exchange, substitution,
reorganization or other event.  The Company or its successor shall promptly
issue to Holder a new warrant of like tenor for such new securities or other
property.  The new warrant shall provide for adjustments which shall be

 

3

--------------------------------------------------------------------------------


 

as nearly equivalent as may be practicable to the adjustments provided for in
this Article 2 including, without limitation, adjustments to the Exercise Price
and to the number of securities or property issuable upon exercise of the new
warrant.  The provisions of this Section 2.2 shall similarly apply to successive
reclassifications, exchanges, substitutions, reorganizations or other events.

 

2.2           Adjustments for Combinations, Etc.  If the outstanding shares of
Common Stock are combined or consolidated, by reclassification or otherwise,
into a lesser number of shares, the Exercise Price shall be proportionately
increased and the number of Shares issuable upon exercise or conversion of this
Warrant shall be proportionately decreased.

 

2.3           No Impairment.  The Company shall not, by amendment of its Fourth
Amended and Restated Certificate of Incorporation, as amended from time to time
(the “Certificate”) or its by-laws or through a reorganization, transfer of
assets, consolidation, merger, dissolution, issue, or sale of securities or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms to be observed or performed under this Warrant by the Company,
but shall at all times in good faith assist in carrying out of all the
provisions of this Article 2 and in taking all such action as may be necessary
or appropriate to protect Holder’s rights under this Article against impairment.

 

2.4           Fractional Shares.  No fractional Shares shall be issuable upon
exercise or conversion of the Warrant and the number of Shares to be issued
shall be rounded down to the nearest whole Share.  If a fractional Share
interest arises upon any exercise or conversion of this Warrant, the Company
shall eliminate such fractional Share interest by paying Holder an amount
computed by multiplying such fractional interest by the Fair Market Value
(determined in accordance with Section 1.3 above) of one Share.

 

2.5           Certificate as to Adjustments.  Upon each adjustment of the
Exercise Price, the Company at its expense shall promptly compute such
adjustment, and furnish Holder with a certificate of its Chief Financial Officer
setting forth such adjustment and the facts upon which such adjustment is
based.  The Company shall at any time and from time to time, upon written
request, furnish Holder with a certificate setting forth the Exercise Price and
number of Shares upon the date thereof.

 

ARTICLE 3.  REPRESENTATIONS AND COVENANTS OF THE COMPANY.

 

3.1           Notice of Certain Events.  If the Company proposes at any time
(a) to declare any dividend or distribution upon any of  its capital stock,
whether in cash, property, stock, or other securities and whether or not a
regular cash dividend; (b) to offer for subscription pro rata to the holders of
any class or series of its stock any additional shares of stock of any class or
series or other rights; (c) to effect any reclassification or recapitalization
of any of its securities; (d) to merge or consolidate with or into any other
corporation, or sell, lease, license, or convey all or substantially all of its
assets, or to liquidate, dissolve or wind up; or (e) offer holders of
registration rights the opportunity to participate in an underwritten public
offering of the Company’s securities for cash, then, in connection with each
such event, the Company shall give Holder (1) at least 20 days prior written
notice of the date on which a record will be taken for

 

4

--------------------------------------------------------------------------------


 

such dividend, distribution, or subscription rights (and specifying the date on
which the holders of securities of the Company shall be entitled to receive such
dividend, distribution or rights) or for determining rights to vote, if any, in
respect of the matters referred to in (c) and (d) above; (2) in the case of the
matters referred to in (c) and (d) above at least 20 days prior written notice
of the date when the same will take place (and specifying the date on which the
holders of securities of the Company will be entitled to exchange their
securities of the Company for securities or other property deliverable upon the
occurrence of such event); and (3) in the case of the matter referred to in (e)
above, the same notice as is given to the holders of such registration rights.

 

3.2           Information Rights.  So long as the Holder holds this Warrant
and/or any of the Shares and until such time that the Company has a class of its
equity securities registered under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and is required to file reports thereunder
pursuant to Sections 13 or 15(d) of the Exchange Act, except with respect to the
obligation set forth in clause (a) of this Section 3.3 which shall survive such
time, the Company shall deliver to the Holder (a) promptly after mailing, copies
of all notices or other written communications to the shareholders of the
Company, (b) within one-hundred and  twenty (120) days after the end of each
fiscal year of the Company, the annual audited financial statements of the
Company certified by such independent public accountants as shall have been
approved by the Company’s Board of Directors, and (c) such other financial
statements required under and in accordance with any loan documents between
Holder and the Company or if there are no such requirements (or if the subject
loan(s) no longer are outstanding), then within forty-five (45) days after the
end of each of the first three quarters of each fiscal year, the Company’s
quarterly, unaudited financial statements.

 

3.3           Registration Under Securities Act of 1933, as amended.  The Holder
shall have certain rights granted to holders of Registrable Securities pursuant
to Sections 2.4, 3.5, 3.6, 3.7, and 3.8 of that certain Amended and Restated
Stockholders’ Agreement dated as of May [13], 2011 among the Company and the
other parties named therein, as amended from time to time (the “Stockholders’
Agreement”) (for this purpose any references in said Sections of the
Stockholders’ Agreement to Registrable Securities (as such term is defined in
the Stockholders’ Agreement) shall be deemed to refer to the shares of Common
Stock); provided, however, that notwithstanding anything to the contrary
contained in Section 3.6 of the Stockholders’ Agreement, (i) the Holder shall
have no right to register Shares on Form S-2, (ii) the Holder shall have the
right to request only one registration on Form S-3, and (iii) the Holder must
dispose or sell of all its Registrable Securities pursuant to a registration on
Form S-3, which Registrable Securities will need to have a proposed aggregate
offering price of at least $250,000.00.  The terms and provisions of the rights
granted to the Holder pursuant to this Section 3.3 may be modified or amended,
and any of such terms and provisions may be waived, temporarily or permanently,
with the written consent of the Company and the holders of sixty-eight percent
(68%) in voting power of the Series A-1 Preferred Stock.  Notwithstanding the
foregoing, any modification or amendment to the rights granted to the Holder
pursuant to this Section 3.3 that would materially adversely affect the Holder
shall be subject to the approval of the Holder if, but only if, the registration
rights of the holders of Series A-1 Preferred Stock under the Stockholders’
Agreement are not modified or amended in the same manner as the rights granted

 

5

--------------------------------------------------------------------------------


 

to the Holder pursuant to this Section 3.3 are modified or amended.  The Company
represents and warrants to Holder that the Company’s foregoing grant of
registration rights and other rights: (a) have been duly authorized by all
necessary corporate action of the Company’s Board of Directors and shareholders,
(b) will not violate the Certificate or the Company’s by-laws, each as amended,
(c) will not violate or cause a breach or default (or an event which with the
passage of time or the giving of notice or both, would constitute a breach or
default) under any material agreement, instrument, mortgage, deed of trust or
other arrangement to which the Company is a party or by which it or any of its
assets is subject or bound, and (d) does not require the approval, consent or
waiver of or by any shareholder, registration rights holder or other third party
which approval, consent or waiver has not been obtained as of the date of
issuance of this Warrant.

 

ARTICLE 4.  REPRESENTATIONS OF THE COMPANY

 

4.1           Purchase for Investment.  The Holder represents and warrants that
it is acquiring the Warrant, and upon exercise will hold the Shares, solely for
its account for investment and not with a view to or for sale or distribution of
said Warrant or Shares in violation of the Securities Act.  The Holder also
represents that the entire legal and beneficial interests of the Warrant and
Shares the Holder is acquiring is being acquired for, and will be held for, its
account only.

 

4.2           Securities Not Registered.  The Holder understands that the
Warrant has not been registered under the Securities Act on the basis that no
distribution or public offering of the stock of the Company is to be effected. 
The Holder realizes that the basis for the exemption may not be present if,
notwithstanding its representations, it has in mind merely acquiring the
securities for a fixed or determinable period in the future, or for a market
rise, or for sale if the market does not rise.  The Holder has no such
intention.

 

4.3           Securities to be Held Indefinitely.  The Holder recognizes that
the Warrant and Shares being acquired by it must be held indefinitely unless
they are subsequently registered under the Securities Act or an exemption from
such registration is available.  The Holder recognizes that except as expressly
set forth herein, the Company has no obligation to register the Warrant or to
comply with any exemption from such registration.

 

4.4           Rule 144.  The Holder is aware that neither the Warrant nor the
Shares may be sold pursuant to Rule 144 adopted under the Securities Act unless
certain conditions are met and until the Holder has held the Shares for at least
one year.

 

6

--------------------------------------------------------------------------------


 

ARTICLE 5.  MISCELLANEOUS.

 

5.1           Automatic Conversion upon Expiration.  In the event that, upon the
Expiration  Date, the Fair Market Value of one Share (or other security issuable
upon the exercise hereof) as determined in accordance with Section 1.3 above is
greater than the Exercise Price in effect on such date, then this Warrant shall
automatically be deemed on and as of such date to be converted pursuant to
Section 1.2 above as to all Shares (or such other securities) for which it shall
not previously have been exercised or converted, and the Company shall promptly
deliver a certificate representing the Shares (or such other securities) issued
upon such conversion to the Holder.

 

5.2           Legends.  This Warrant and the Shares shall be imprinted with a
legend in substantially the following form:

 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY STATE SECURITIES LAWS, AND MAY NOT BE SOLD, PLEDGED OR OTHERWISE
TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT AND LAWS OR
PURSUANT TO RULE 144 AND EXEMPTIONS UNDER APPLICABLE STATE SECURITIES LAW, OR,
SUBJECT TO SECTION 5.3 OF THAT CERTAIN AMENDED AND RESTATED WARRANT TO PURCHASE
STOCK ISSUED BY THE COMPANY TO SVP FINANCIAL GROUP DATED AS OF MAY [13], 2011,
AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS COUNSEL
THAT SUCH REGISTRATION IS NOT REQUIRED.

 

5.3           Compliance with Securities Laws on Transfer.  This Warrant and the
Shares may not be transferred or assigned in whole or in part without compliance
with applicable federal and state securities laws by the transferor and the
transferee (including, without limitation, the delivery of investment
representation letters and legal opinions reasonably satisfactory to the
Company, as reasonably requested by the Company).  The Company shall not require
Holder to provide an opinion of counsel if the transfer is to an affiliate of
Holder, or if (a) there is no material question as to the availability of
current information as referenced in Rule 144(c), (b) Holder represents that it
has complied with Rule 144(d) and 144(e) in reasonable detail, (c) the selling
broker represents that it has complied with Rule 144(f), and (d) the Company is
provided with a copy of Holder’s notice of proposed sale.

 

5.4           Transfer Procedure.  Following its receipt of this executed
Warrant, SVP Financial Group, subject to Section 5.3 above, transfer all or part
of this Warrant and/or the Shares (or the securities, if any, issued and
issuable upon conversion of the Shares) at any time and from time to time by
giving the Company notice of the portion of the Warrant and/or Shares (or the
securities, if any, issued and issuable upon conversion of the Shares) being
transferred setting forth the name, address and taxpayer identification number
of the transferee and surrendering this Warrant to the Company for reissuance to
the transferee(s) (and Holder if applicable); provided, that at all times prior
to the Company’s IPO, Holder shall not, without the

 

7

--------------------------------------------------------------------------------


 

prior written consent of the Company, transfer this Warrant (or any part
hereof), any Shares, or any securities issued or issuable upon conversion of the
Shares, to any person who directly competes with the Company, unless such
transfer is in connection with an Acquisition of the Company by any such person
or the stock of the transferee is publicly traded.

 

5.5           Effect of Violation of Transfer Restrictions; Preventive
Measures.  Any offer, sale, assignment, transfer, endorsement, pledge, mortgage,
hypothecation, or other conveyance or disposition of all or any portion of this
Warrant or any Shares issued from time to time upon exercise of this Warrant, or
of any interest in this Warrant or any of such Shares, in violation of this
Section 5 shall be null and void.  The Company may make a notation on its
records or give instructions to any of its transfer agents in order to implement
the restrictions on transfer set forth in this Section 5.

 

5.6           Warrant Binding Upon Assignee or Successor.  The terms and
conditions of this Warrant shall be binding upon any permitted assignee and
successor of the Holder.  Any such successor or assignee shall be obligated to
and shall immediately execute an instrument which provides that such party is
bound under the terms of this Warrant.  Any transfer, assignment or other
disposition without such execution by the proposed transferee, assignee or
successor shall be null and void.

 

5.7           No Rights as Stockholder.  The Holder shall not be entitled to
vote or to receive dividends or to be deemed the holder of shares of the
Company’s capital stock that may at any time be issuable upon exercise of this
Warrant for any purpose whatsoever, nor shall anything contained herein be
construed to confer upon the Holder any of the rights of a stockholder of the
Company or any right to vote for the election of directors or upon any matter
submitted to stockholders at any meeting thereof, or to give or withhold consent
to any corporate action (whether upon any recapitalization, issuance or
reclassification of stock, change of par value or change of stock to no par
value, consolidation, merger or conveyance or otherwise), or to receive notice
of meetings, or to receive dividends or subscription rights, until the Holder
shall have exercised the Warrant and shall have been issued Shares in accordance
with the provisions hereof.

 

5.8           Notices.  All notices and other communications from the Company to
the Holder, or vice versa, shall be deemed delivered and effective when given
personally, or mailed by first-class registered or certified mail, postage
prepaid, or sent via reputable overnight courier service, fee prepaid, at such
address as may have been furnished to the Company or the Holder, as the case may
be, in writing by the Company or such holder from time to time, but in all
cases, unless instructed in writing otherwise, the Company shall deliver a copy
of all notices to Holder to SVP Financial Group, Treasury Department, 3003
Tasman Drive, HA 200, Santa Clara, California 95054.

 

5.9           Waiver.  This Warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against which enforcement of such change, waiver, discharge or termination is
sought.

 

8

--------------------------------------------------------------------------------


 

5.10         Attorneys Fees.  In the event of any dispute between the parties
concerning the terms and provisions of this Warrant, the party prevailing in
such dispute shall be entitled to collect from the other party all costs
incurred in such dispute, including reasonable attorneys’ fees.

 

5.11         Survival of Representations, Warranties and Agreements.  All
representations and warranties of the Company contained herein shall survive the
date of this Warrant, the exercise or conversion of this Warrant (or any part
hereof) and/or the termination or expiration of rights hereunder.  All
agreements of the Company contained herein shall survive indefinitely until, by
their respective terms, they are no longer operative.  The obligations of the
Holder (and/or of any transferee of the Warrant or any Shares issued from time
to time upon exercise of this Warrant) shall, with respect to any Shares issued
upon exercise of this Warrant, survive the exercise, expiration or other
termination, or transfer, of this Warrant indefinitely.

 

5.12         Counterparts.  This Warrant may be executed in counterparts, all of
which together shall constitute one and the same agreement.

 

5.13         Governing Law.  This Warrant shall be governed by and construed in
accordance with the laws of The Commonwealth of Massachusetts, without giving
effect to its principles regarding conflicts of law.

 

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Series A
Junior Convertible Preferred Stock to be executed as an instrument under seal by
its duly authorized representative as of the date first above written.

 

 

 

“COMPANY”

 

 

ATTEST:

RADIUS HEALTH, INC.

 

 

 

By:

/s/ Jane Ellen France

 

By:

/s/ C. Richard Edmund Lyttle

 

 

 

Name:

C. Richard Edmund Lyttle

Name:

Jane Ellen France

 

Title:

President and Chief Executive Officer

 

S-1

--------------------------------------------------------------------------------


 

APPENDIX 1

 

NOTICE OF EXERCISE

 

1.             The undersigned hereby elects to purchase               Shares
pursuant to Section 1.1 of the attached Warrant, and tenders herewith payment of
the Exercise Price of such shares in full.

 

1.             The undersigned hereby elects to convert the attached Warrant
into Shares in the manner specified in Section 1.2 of the attached Warrant. 
This conversion is exercised with respect to                          Shares.

 

[Strike paragraph that does not apply.]

 

2.             Please issue a certificate or certificates representing said
Shares in the name of the undersigned or in such other name as is specified
below:

 

 

 

 

 

(Name)

 

 

 

 

 

 

 

 

 

 

 

(Address)

 

 

3.             The undersigned represents it is acquiring the Shares solely for
its own account and not as a nominee for any other party and not with a view
toward the resale or distribution thereof except in compliance with applicable
securities laws.

 

 

 

 

 

 

(Signature)

 

 

 

 

(Date)

 

 

--------------------------------------------------------------------------------